department of treasury interna revenue service release number release date legend org name of organization num employer id number datel effective date date2 year end of effective date org uil oct person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have a substantial nonexempt purpose you are operated for private benefit and your earnings inure to the benefit of private individuals based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations storaan 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org org legend org name of organization founder name of founder date1 effective date issues whether org should continue to maintain its exempt status under sec_501 of the internal_revenue_code whether inurement exists in payments made to or for the benefit of founder of org background facts org filed original articles of incorporation with the state the articles of incorporation provided that its purpose was in part to promote and sponsor the appreciation study production and showing in the u s a films org filed articles of amendment with the state amending its articles of incorporation to change its purpose to exclusively religious charitable scientific literary and educational within the meaning of sec_501 subsequently org filed articles of amendment with the state amending its articles of incorporation to change its name to org org filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service herein referred to as irs or the service as indicated above org would later become org the corporate bylaws of the organization set forth the following form 886-a ev department of the treasury - internal_revenue_service page -1- 886a steyn name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal_revenue_service org org article sec_2 qualifications and duties of officer sec_1 president - generally and actively manage the business and affairs of corporation subject_to the direction of the board_of directors preside at all meeting sec_2 vice president - will become acting president of the organization in the absence or inability of the president to exercise his office secretary - will have custody of and maintain all of the corporate records except financial records record meeting minutes responsible for authenticating records for the corporation treasurer - retain custody of all corporate funds and financial records maintain full and accurate accounts of receipts and disbursements and render accounts thereof at the annual meetings of the board_of directors and whenever else required by the board_of directors or the president article sec_4 compensation the officers of the corporation shall not receive any compensation from the corporation for serving as officers article sec_2 function all corporate powers business and affairs will be exercised managed and directed under the authority of the board_of directors article sec_4 the members of the board_of directors shall not receive any compensation from the corporation for serving on the board_of directors in a letter org was recognized by the service as exempt from federal_income_tax as an organization described in sec_501 of the code correspondence with service form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service heyzan 886a name of taxpayer schedule no or exhibit year period ended explanation of items org org of receivables from officers directors trustees and key employees reported in a letter dated march the service conducted a compliance check in regard to dollar_figure on line column b part iv of form_990 which did not have the required schedule attached the organization was required to submit the following information for each loan or other receivables original amount borrower's name and title balance due_date of note maturity_date repayment terms purpose of the loan description and fair_market_value of the consideration furnished by the lender interest rate security provided by the borrower in a response letter from the organization to the service dated may the organization’s cpa classified the loans referred to in the notice as temporary advances the letter further stated as these transfers were made solely for convenience there were no formal terms drafted the funds are to be utilized as the expenses are incurred with no time limit or interest involved in a letter org was notified that its form_990 return of an organization exempt from federal_income_tax had been selected for examination to ensure compliance with sec_4958 of the internal_revenue_code irc relating to taxes on excess_benefit transactions exempt_activities org holds a ten day film festival each year promoting films in spanish portuguese italian rumanian and french there are also academic conferences related to cinematographic industry and latin culture in the in the us during the festival org also serves as an intermediary for the launching of latin productions in the u s between production and massive distribution there is a complete library of movies being presented in the festival that are available for viewing by buyers and or distributors in the u s was started by org transactions between org and founder mr founder and his wife founded org founder operates and controls org as president director founder mr founder stated he started the film festival with a loan of dollar_figure his taxable entity as the organization began to from form 886-arev department of the treasury - internal_revenue_service page -3- korn 886a -_ department of the ‘treasury internal revenue semice explanation of items org sch edule no or exhibit year period ended org obtain sponsorship funds were repaid to money transfers between org and mr founder as evidenced by cancelled checks and bank statements provided by org exhibit a mr founder there were subsequent below is a summary of all transactions between org and mr founder date ais _ transaction _ deposit _deposit _ _ check to _ check to ____ check to transfer from ____ transfer to _ transfer from _ transfer to _ transfer from _ transfer from _ source __ publishing - founder's for-profit entity ______ founder's and wife for-profit entity _ amount - _ _founder's personal joint account founder's personal account _founder's personal account _ ___ founder's personal account ___ founder's personal account __founder's personal account - _ - _ there were no formal agreements between the organization and mr f ounder nor were any amounts paid to mr founder however the form_990 line receivables from officers directors trustees and key employees disclosed the following end of year amounts for years one through six reported on the form_990 as compensation year one two three four five six amount ae 'dollar_figure dollar_figure dollar_figure dollar_figure when questioned about the origin of the receivables org’s cpa responded with mr founder was advised that if the payments were for compensation that compensation would be taxable to him on his personal income_tax return if these payments represented loans then these loans - if temporary - would not be considered compensation and therefore not taxable as long as they were repaid within a reasonable amount of time see exhibit b for complete response form 886-acrev department of the treasury - internal_revenue_service page -4- form 886a 1h f aheent of the tre iba taternal me venue sorviec - explanation of items org travel_expenses ‘schedule nx or exhibit year period ended org during the years under examination org incurred travel_expenses on mr founder's behalf mr founder traveled to several cities in the united_states spain and canada to attend film festivals and meet with various producers and directors to secure films for org mr founder used org’s bank card and credit card to pay his expenses as they occurred in order to substantiate that the expenses_incurred in the years under examination were related to operation of the organization the examiner issued idr to org requesting documentation receipts bill statements etc and an explanation purpose people present etc org responded with individual receipts were not provided or retained for restaurants or hotels but an itemized list of the vendors and date that match the explanation above is attached org also provided schedules of events from the internet for three festivals mr founder attended the examiner also questioned in dr if org had an accountable_plan in place and if the board_of directors had to approve travel for the years under examination org responded with no to both questions personal expenses org paid personal expenses on behalf of mr founder the board_of directors never authorized mr founder to cause org to pay his personal expenses from org's funds mr founder used the organization's check card and credit card to pay for meals and other miscellaneous expenses during the examination mr founder documented all personal expenses that were paid on his behalf in the response to idr the total amount for personal expenses paid_by org were dollar_figure and dollar_figure respectively see exhibit c for list of transactions board_of directors meeting minutes form 886-acrev department of the treasury - internal_revenue_service page -5- forni 886a name of taxpayer org department of the se - internal revenuc service _explanation ofitems icahedule no or exhibit year period ended org org’s form_990 discloses that org had four members on the board_of directors during the years under examination these board members include founder wife of founder and two directors the examiner requested meetings minutes for the years under examination to determine the board_of director's level of involvement with org’s operations and finances org provided meeting minutes of the executive committee neither board directors was listed as attendees in any of the meeting minutes provided the meeting minutes of the org mainly discussed films confirmed sponsors secured potential sponsorship activities of the festival there was a discussion of the mr founder traveling to spain to look into possible sponsor but it did not pan out the committee did not approve any travel conducted by the executive director nor was it informed of a majority of trips furthermore the finances of the organization were not discussed or reviewed by any member of the committee to insure funds were being used for the organization’s purposes form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a de partment of the ureasury - internal reycnue service schedule nae explanation of items exhibit year period ended org in general org law sec_501 of the internal_revenue_code provides that corporations and any community chest fun or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual are exempt from federal_income_tax under this section federal_income_tax regulation regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such code section if an organization fails to meet either the organizational_test or the operational_test it is not exempt emphasis added regulation sec_1_501_c_3_-1 provides an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose emphasis added it engages primarily in regulation sec_1_501_c_3_-1 provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words ‘private shareholder or individual’ see paragraph c of sec_1_501_a_-1 regulation sec_1_501_a_-1 provides the words ‘private shareholder or individual’ in sec_501 refer to persons having a personal and private interest in the activities of the organization regulation sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests emphasis added primary purpose substantial nonexempt purpose form 886-arev department of the treasury - internal_revenue_service page -7- for 886a - department of the ‘treasury - internal_revenue_service schedule no or _ name of taxpayer explanation of items _ org exhibit year period ended org in 326_us_279 the united_states supreme court stated that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 92_tc_1053 the court stated that when an organization operates for the benefit of private interest the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persona as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent showing that no more than an insubstantial part of its activities further private interests or any other nonexempt purposes inurement and private benefit in 92_tc_1053 the court addressed the operational_test and illuminates the difference between private benefit derived by private interests where such private benefit is adverse to exemption under sec_501 from inurement derived by insiders which also is adverse to exemption under sec_501 it states dollar_figure establish that it operates primarily in activities which accomplish exempt purposes petitioner must establish that no more than an insubstantial part of its activities does not further an exempt_purpose sec_1_501_c_3_-1 income_tax regs the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes 326_us_279 79_tc_793 we have consistently recognized that while the prohibitions against private_inurement and private benefits share common and often overlapping element 83_tc_20 75_tc_337 n the two are distinct requirements which must independently be satisfied 82_tc_973 aid to artisans inc v commissioner t c pincite nonetheless we have often observed that the prohibition against private_inurement of net_earnings appears redundant since the inurement of earnings to form 886-a rev department of the treasury - internal_revenue_service page -8- forin 886a - department of the treasury - internal_revenue_service explanation of items schedule no or exhibit _ year period ended org name of taxpayer org an interested person or insider would constitute the conferral of a benefit inconsistent with operating exclusively for an exempt_purpose 73_tc_196 n affd in an unpublished opinion 631_f2d_736 cir see also sec_1_501_c_3_-1 income_tax regs in other words when an organization permits its net_earnings to inure to the benefit of a private_shareholder_or_individual it transgresses the private_inurement prohibition and operates for a non exempt private purpose the absence of private_inurement of earnings to the benefit of a private_shareholder_or_individual does not however establish that the organization is operated exclusively for exempt purposes therefore while the private_inurement prohibition may arguably be subsumed within the private benefit analysis of the operational_test the reverse is not true accordingly when the court concludes that no prohibited inurement of earnings exists it cannot stop there but must inquire further and determine whether a prohibited private benefit is conferred see aid to artisans inc v commissioner t c pincite 78_tc_280 in 75_tc_127 the court in examining the compensation arrangement of an insider noted that it is an established principle that the organization is entitled to pay reasonable_compensation to an insider but the burden of establishing the reasonableness of the compensation fell upon the organization in 412_f2d_1197 ct_cl cert den 397_us_1009 the court determined that the different arrangements between the organization and its founder such as payment of ten percent or gross revenues lending of money to him and his family payment of expenses on their behalf rental of property at inflated prices resulted in inurement the court rejected the reasonable_compensation defense it stated if in fact a loan or other payment in addition to salary is a disguised distribution or benefit from the net_earnings the character of the payment is not changed by the fact that the recipient's salary if increased by the amount of the distribution or benefit would still have been reasonable sec_4958 of the code effective date was added to the internal_revenue_code by the taxpayer bill of right sec_2 bill in p l enacted date in caracci v commissioner t c no the court noted with the enactment of sec_4958 however the issues whether the tax-exempt status tax-exempt entities should be revoked now must be considered in the context of the ‘intermediate sanction’ provisions the intermediate sanction regime was enacted in order to provide a less drastic deterrent to the misuse of a charity than revocation of that charity’s exempt status the legislative_history explains that the intermediate form 886-a rev department of the treasury - internal_revenue_service page -9- form 886a department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit name of taxpayer year period ended org org sanctions for ‘excess benefit transactions’ may be imposed by the irs in lieu of or in addition to revocation of an organization’s tax-exempt status h rept supra pincite c b pincite a footnote to this statement explains in general the intermediate_sanctions are the sole sanction imposed in those cases in which the excess_benefit does not rise to a level where it calls into question whether on the whole the organization functions as a charitable or other tax exempt_organization id n c b pincite although the imposition of sec_4958 excise_taxes as a result of an excess_benefit_transaction does not preclude revocation of the organization's tax-exempt status the legislative_history indicates that both a revocation and the imposition of intermediate_sanctions will be an unusual case emphasis added net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries general contractors ass'n v united_states f 2d members chattanooga auto club v commissioner 2d ' cir - service to members 135_f2d_371 cir cert_denied 320_us_756 - reports and studies furnished sponkane motorcycle club v united_states 222_fsupp_151 e d wash - goods services and refreshments given that the benefit conveyed may be relatively small does not change the basic fact of inurement sookane motorcycle club v united_states supra cir - reports and surveys furnished to f in 71_tc_1067 aff'd in unpublished opinion 647_f2d_170 ' cir est of hawaii several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non- profit as an instrument to further their for-profit purposes the fact that amounts paid to the for-profit organizations under the contracts were reasonable did not affect the court’s conclusion consequently est of hawaii did not qualify as an organization described in sec_501 insider in defining who is an insider the court in 165_f3d_1173 7th cir stated the term any private_shareholder_or_individual in the inurement clause of sec_501 of the internal_revenue_code has been interpreted to mean an insider of the charity 893_f2d_529 2d cir church of scientology v commissioner supra f 2d pincite 765_f2d_1387 9th cir 92_tc_1053 a charity is not to siphon its earnings to its founder or the form 886-acrev department of the treasury - internal_revenue_service page -10- form 886a - department of the ‘treasury - internal res enue servic xplanation of items schedule no or exhibit year period ended name of taxpayer org org members of its board or their families or anyone else fairly to be described as an insider that is as the equivalent of an owner or manager the test is functional it looks to the reality of control rather than to the insider's place in a formal table of organization the insider could be a mere employee-- or even a nominal outsider such as a physician with hospital privileges in a charitable hospital 505_f2d_1068 6th cir books_and_records internal_revenue_code code sec_7602 provides the authority to examine any books papers records or other data which may be relevant or material for the purpose of ascertaining the correctness of any return regulation sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code sec_6001 of the code provides notice or regulation requiring records statements and special returns provides in part every person shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe regs c -1 d ii provides that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests income_tax regulation regulation sec_1_274-5 addresses the substantiation requirements with respect to the business_purpose of an expense if the substantiation requirements are not met no deduction is allowed with respect to that expense regulation sec_1_274-5t identifies the elements that the taxpayer must substantiate with respect to the expenditure i amount ii time and place of travel entertainment amusement recreation or use of the facility or property iii business_purpose and iv the business relationship to the taxpayer of each person entertained using the facility or property or receiving the gift sec_1_274-5t notes that a taxpayer must substantiate each element of an expenditure by adequate_records or by sufficient evidence corroborating taxpayer's own statement sec_274 contemplates that a taxpayer will maintain and produce such substantiation as will constitute clear proof of an expenditure referred to in sec_274 it states that a record of the elements of an expenditure made at or near the time of expenditure supported by sufficient documentary_evidence has a high degree of credibility not present with form 886-a rev department of the treasury - internal_revenue_service page -11- seen 886a name of taxpayer org department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended org respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall it states that the corroborative evidence required to support a statement not made at or near the time of the expenditure must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure supported by sufficient documentary_evidence it states that to obtain a deduction for travel etc a taxpayer must substantiate each element of the expenditure government’s position based on the examination conducted it has been concluded that org does not continue to qualify for tax-exempt status as an organization described in sec_501 of the code although org has engaged in regular and ongoing activities that further exempt further exempt purposes it has engaged in a number of excess_benefit transactions therefore jeopardizing its exemption mr founder controls org’s operation and financial affairs he founded the organization and he makes decisions for org he also exerts substantial influence over the organization for purposes of the excess_benefits under sec_4958 of the code over the course of several years mr founder made a number of money transfers between his personal bank accounts and org's bank account mr founder claimed these transfers represented loans of org payable to him and vice versa however no contemporaneous loan documentation exists and mr founder never made any payments of principal or interest additionally there were no records verifying the character of the receipts from mr founder to org or to mr founder from org the examination also determined that org paid travel_expenses on mr founder’s behalf org did not maintain any airline tickets receipts or correspondence confirming the business_purpose of travel additionally org acknowledged that they do not have an accountable_plan in place and travel did not have to be approved by the board_of directors without evidence that the travel serves any kind of a charitable purpose or that it was ordinary and necessary to carry out a charitable program we can only conclude that any expense org incurs for the travel is inurement during the years under examination mr founder personal in nature using org’s funds theses payments were not included as compensation on mr founder’ sec_1040 nor were they reported on org’s form_990 in addition there was no documented approval of the expenses in the meeting minutes the diversions of org’s funds to pay mr founder’s personal expenses constituted excess_benefit transactions between an applicable_tax-exempt_organization and a disqualified_person under sec_4958 paid a series of expenses that were form 886-arev department of the treasury - internal_revenue_service page -12- borm 886a department of the treasury internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit _ year period ended org to summarize inurement mr founder benefited as follows unsubstantiated loans year year ______ total inurement year year personal expenses paid_by org personal expenses paid_by org dollar_figure dollar_figure dollar_figure dollar_figure po potat total inurement year since inurement and private ment year benefit issues are highly fact ‘dollar_figure dependent the courts do not look with favor on an organization’s failure to provide relevant facts and they are not hesitant to find that an organization has failed to carry its burden see gondia corporation v commissioner tcmemo_1982_422 76_tc_380 the 670_f2d_1210 74_tc_396 church of gospel ministry inc v u s aftr 2d d c universal bible church inc v commissioner tcmemo_1986_170 the service has sufficient information to establish a pattern of control on the part of insiders has resulted in continuing inurement to the insiders we believe that a correction under sec_4958 would not be sufficient to allow org to retain its exempt status furthermore it is expected that org will continue to be controlled by the same person the government does not contend that family control is a statutory or regulatory cause for revocation many good organizations are family controlled however family control does offer unique opportunities for abuse this is evident from case law cited in this report in this case as in all cases family control is always a relevant factor when other facts and circumstances indicate issues of private benefit and inurement see regs sec_1 c -1 d ii p l l scholarship fund supra org has engaged in regular and ongoing activities that further exempt purposes both before and after the excess_benefit transactions occurred however the size and scope of the excess_benefit transactions engaged in by org collectively are significant in relation to the size and scope of org’s activities that further exempt purposes moreover org has been involved in repeated excess_benefit transactions org has not implemented any safeguards that are reasonably calculated to prevent future diversions the excess_benefit transactions have not been corrected nor has org made good_faith effort to seek correction from mr founder the disqualified_person who benefited from the excess_benefit transactions based on the application of the factors to these facts org is no longer described in sec_501 effective date form 886-acrev department of the treasury - internal_revenue_service page -13- sayan 886a ____ name of taxpayer department of the ‘lreasury - internal_revenue_service wii schedule no or _ explanation of items __ exhibit year period ended org org conclusion based on the above we propose to revoke org’s tax-exempt status this proposed revocation would become effective date1 any contributions to org are no longer deductible as charitable_contributions any contributions to this organization by those who were in part responsible for or were aware of the activities or deficiencies on the part of the organization that gave rise to loss of exempt status will not be allowed as a deduction effective the date of revocation org will be required to file form_1120 for the tax periods ending date’ lf this proposed revocation becomes final appropriate state officials will be advised of the action in accordance in internal_revenue_code sec_6104 and applicable regulations form 886-arev department of the treasury - internal_revenue_service page -14- ese ee government entities division org department of the treasury internal_revenue_service te_ge group sw 6th court plantation fl taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
